Exhibit 10.21

2011 Bonus Plan

Purpose:

The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) of Medivation, Inc. (the “Company”) has established the
terms of the 2011 Bonus Plan (the “Plan”) to compensate the executive officers
of the Company for the level of achievement of corporate performance objectives
set forth by the Compensation Committee for the 2011 fiscal year, as well as the
executive officers’ contributions toward the achievement of those performance
objectives.

Determination of 2011 Cash Bonuses:

Target bonuses for the Company’s named executive officers under the Plan will
range from 50% to 65% of such executive’s 2011 base salary. The amount of cash
bonuses, if any, for each named executive officer will be based on the named
executive officer and the Company meeting the 2011 corporate performance
objectives approved by the Compensation Committee, which include objectives
relating to clinical trial, regulatory and research and development activities
and milestones, as well as objectives relating to the Company’s intellectual
property. The Board and Compensation Committee reserve the right to modify these
goals and criteria at any time or to grant bonuses to the participants even if
the performance goals are not met. The target bonuses for the Company’s named
executive officers for the 2011 fiscal year are as follows:

 

Executive Officer

   Target Bonus
(as percent  of FY
2011 Base Salary)  

David Hung, M.D.

     65.0 % 

Lynn Seely, M.D.

     50.0   

C. Patrick Machado

     50.0   

Rohan Palekar

     50.0   